

113 S1928 IS: To require the Government Accountability Office to study the expenses incurred by the Pentagon to meet its renewable energy and energy efficiency mandates.
U.S. Senate
2014-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1928IN THE SENATE OF THE UNITED STATESJanuary 15, 2014Mr. Risch (for himself, Mr. Crapo, Mr. Inhofe, Mr. Roberts, Mr. Enzi, Mr. Coburn, Mr. Chambliss, Mr. Flake, and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require the Government Accountability Office to study the expenses incurred by the Pentagon to meet its renewable energy and energy efficiency mandates.1.Comptroller
		General study of Department of Defense research, development, and investment to
		meet the requirements of renewable energy goals(a)Study
		requiredThe Comptroller General of the United States shall
		conduct a review of Department of Defense programs and organizations related
		to, and resourcing of, renewable energy research, development, and investment
		in pursuit of meeting the renewable energy goals set forth in section 2911(e)
		of title 10, United States Code, by Executive order, and through related
		legislative mandates. This review shall specify specific programs, costs, and
		estimated and expected savings of the programs.(b)ReportNot
		later than 270 days after the date of the enactment of this Act, the
		Comptroller General shall submit to the appropriate congressional committees a report on the review conducted under
		subsection (a), including the following elements:(1)A
		description of current Department of Defense renewable energy research
		initiatives throughout the Department of Defense, by military service,
		including the use of any renewable energy source as specified in
		section 2911(e)(2) of title 10, United States Code. These descriptions shall
		include the total dollars spent to date, the estimated total cost of each
		program, and the estimated lifetime of each program.(2)A
		description of current Department of Defense renewable energy development
		initiatives throughout the Department of Defense, by military service,
		including the use of any renewable energy source as specified in
		section 2911(e)(2) of title 10, United States Code. These descriptions shall
		include the total dollars spent to date, the estimated total cost of each
		program, and the estimated lifetime of each program.(3)A
		description of current Department of Defense renewable energy investment
		initiatives throughout the Department of Defense, by military service,
		including the use of any renewable energy source as specified in
		section 2911(e)(2) of title 10, United States Code. These descriptions will
		include the total dollars spent to date, the estimated total cost of the
		program, and the estimated lifetime of the program.(4)A
		description of the estimated and expected savings of each of the programs
		described in paragraphs (1), (2), and (3), including a comparison of the
		renewable energy cost to the current cost of conventional energy sources, as
		well as a comparison of the renewable energy cost to the average energy cost
		for the previous 10 years.(5)An
		assessment of the adequacy of the coordination by the Department of Defense of
		planning for renewable energy projects with consideration for savings realized
		for dollars invested and the capitalization costs of such investments.(6)An
		assessment of the adequacy of the coordination by the Department of Defense
		among the service branches and the Department of Defense as a whole, and
		whether or not the Department of Defense has a cost-effective,
		capabilities-based, and coordinated renewable energy research, development, and
		investment strategy.(7)An
		assessment of the programmatic, organizational, and resource challenges and
		gaps faced by the Department of Defense in optimizing research, development,
		and investment in renewable energy initiatives.(8)Recommendations
		regarding the need for a new energy strategy for the Department of Defense that
		provides the Department with the energy supply required to meet all the needs
		and capabilities of the Armed Forces in the most cost-effective and efficient
		manner.(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Armed Services, the Committee on Energy and Natural Resources, and the Committee on Appropriations  of the Senate; and(2)the Committee on Armed Services, the Committee on Energy and
		Commerce, and the Committee on Appropriations  of the House of Representatives.